—Appeal from a judgment of the Supreme Court, Ontario County (Craig J. Doran, A.J.), entered April 9, 2003. The judgment was entered upon a jury verdict in favor of defendant Robert F. Ruggles.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is granted in part, the verdict with respect to defendant Robert F. Ruggles is set aside and a new trial is granted.
Same memorandum as in Murphy v Holzinger (6 AD3d 1072 [2004]). Present — Green, J.P., Pine, Scudder, Gorski and Hayes, JJ.